UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6828


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN LAMONT WALKER,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   August 26, 2010                 Decided:   September 7, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se.  Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin    Lamont     Walker    seeks       to    appeal     the    district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the record in

this case and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. We dispense with

oral   argument    because     the    facts    and    legal        contentions      are

adequately    presented   in    the     materials         before    the     court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                        2